Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        DETAILED ACTION
             REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 5, 7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/079403 A1 in view of Winkelmann (US 2012/0238651 A1) and CN 104858357A (Aug. 26, 2015).
	WO teaches utilization of pre-coated aggregates in abstract and at page 11.
Abstract of WO teaches a first polyurethane reaction mixture (meeting the instant base composition of claims 1, 6, 9 and 10) and a second polyurethane reaction mixture comprising a second polyurethane reaction mixtureand mineral aggregates which would yield pre-coated mineral aggregates (meeting claims 5, 12 and 13) and the first and second polyurethane reaction mixtures would comprise polyisocyanate and polyol as evidenced by examples.
WO teaches utilization further reactants such as epoxides or phenolic resin in the
first polyurethane reaction mixture at bottom of page 4 and lines 3-6 of page 8. WO
teaches that the first and second polyurethane material can be identical or different in
line 20 of page 4 and the different polyurethane material (reaction mixture) would meet
the instant claim 7 or make it obvious.  WO teaches an isocyanate index of 40-300
which would meet the instant claim 1 or make it obvious. WO teaches various
applications in lines 9-41 of a page 12which would make utilization of a container fo mixing components of the instant method claims 9 and 10 obvious.  
	The instant invention further recites that the pre-coating on the aggregates is
reacted and the coating comprises 0.1 to 10.0 wt.% of a total weight of the pre-coated aggregates over WO.
	Winkelmann teaches a reacted pre-coating on various fillers such as sand (i.e.,
aggregates) and its use as the filler in a polymer matrix in abstract, [0003-0019].
Winkelmann also teaches advantages of such reacted pre-coating in the [0007-0008].
Winkelmann further teaches that the polymer matric includes polyurethane in [0142].
Although Winkelmann does not specify an amount of the coating, when patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Thus, a modification to the amount of the first polyurethane reaction mixture based on a total weight of the pre-coated aggregates would have been obvious as fuher evidenced by CN104858357A.
English abstract of CN104858357A teaches aggregates (i.e. sand, fire clay and yellow sand in a total amount of 92-107 parts) precoated with 4-6 parts of phenolic resin and 1-2 parts of polyurethane adhesive yielding about 4.46 wt.% to 8 wt.% (meeting claims 1 and 11) of the phenolic resin and polyurethane based on the precoated aggregates.  It teaches that surface of the precoated sand is compact and is not liable to be cracked implying reacted precoating.  It further teaches advantages of high-temperature resistance and good compactness.	
Thus, it would have been obvious to one skilled in the art before the effective
filing date of invention further to react the first polyurethane reaction mixture and mineral
aggregates of the first mixture comprising 4.46 wt.% to 8 wt.% of the first polyurethane reaction mixture based on a total weight of the pre-coated aggregates taught by CN before mixing with a second polyurethane reaction mixture in WO since Winkelmann and CN teach various advantages of utilizing such reacted pre-coating absent showing otherwise.
	The combination of familiar elements according to known methods is likely to be obvious when it does no more than yielding predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

				    Response to Arguments
	Applicant states that applicant does not claim that the pre-coated aggregates and utilization of a polyurethane binder for polymer concrete is novel.  Applicant asserts that the claimed combination would be novel and non-obvious.
But, WO teaches a combination of non-reacted pre-coated aggregates and utilization of a polyurethane binder for polymer concrete.   Thus, the criticality of the instant invention would be utilization of reacted pre-coated aggregates over WO.
Winkelmann and CN teach advantages of such reacted pre-coated aggregates as discussed above and thus utilization of the art well-known pre-coated aggregates in WO would have been obvious to one skilled in the art.
Obviously, showing of unexpected result would overcome the 103 rejection.
The Working example 1-3 of the instant table 1 show a higher compressive strength over Comparative example 1, but the applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  
In other words, Comparative example 1 does not use the non-reacted pre-coated aggregates taught by WO and thus the showing would have little probative value.
Even assuming the higher compressive strength is unexpected, the instant claims are silent as to amounts/ratios of the recited two components and thus scope of claims is broader than the showing.
Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/May 20, 2022                                                 /TAE H YOON/                                                                               Primary Examiner, Art Unit 1762